Argued September 29, 1942.
In this issue devisavit vel non, the trial judge submitted the five questions involved to a jury, who found all of them in favor of the proponent of the will, John Mori, a son of testator. On this appeal various questions are raised by appellant, a daughter. We have examined and considered all of them, and are convinced that none would warrant a reversal. The will was prepared by a lawyer of standing and long experience at *Page 539 
the Bar, from information imparted to him by testator. When it was signed proponent was not present. It was witnessed by the lawyer and another, both entirely disinterested, and was retained by the lawyer until after the death of the maker. It recites, as the reason for preferring the son in the disposition of testator's property, that he had stayed with him for many years, and through his work and ability, he (the father) had been able to accumulate what property he had, and, in addition, that the son had helped to maintain and care for his mother as well as for testator. Appellant received all, perhaps more than she was entitled to, in having the case submitted to a jury. We have so recently, in opinions, covered the field of principles applying in issues such as this, that no purpose would be served by reiterating them.
The order of the court below is affirmed at appellant's cost.